


Exhibit 10.5(a)

 

Execution copy

 

CLINICAL TRIAL SERVICES AGREEMENT AMENDMENT NO. 8 TO WORK STATEMENT NB-1

 

RADIUS HEALTH, INC., a Delaware corporation (“Radius”) and NORDIC BIOSCIENCE
CLINICAL DEVELOPMENT VII A/S, a Danish corporation (“NB”) that is a wholly-owned
subsidiary of Nordic Bioscience Clinical Development A/S entered into the
certain Clinical Trial Services Agreement (“Agreement”) and that certain Work
Statement NB-1 under the Agreement as of March 29, 2011 (“Effective Date”), and
entered into an Amendment No. 1, Amendment No. 2, Amendment No. 3, Amendment
No. 4, Amendment No. 5, Amendment No. 6 and Amendment No. 7 to Work Statement
NB-1 as of December 9, 2011, June 18, 2012, November 6, 2013, March 28, 2014,
May 19, 2014, July 22, 2014 and July 22, 2014 respectively, (as amended, “Work
Statement NB-1”).

 

Pursuant to Section 2.3, 2.11 and 11.7 of the Agreement, the parties wish to
enter into this Amendment No. 8 to Work Statement NB-1 (“Amendment No. 8”)
effective as of August 15, 2014 (“Amendment Date”).  Capitalized terms used in
this Amendment No. 8 and not defined herein are used with the meanings ascribed
to them in the Agreement and Work Statement NB-1.

 

NOW THEREFORE, in consideration of the mutual covenants and promises contained
in this Amendment No. 8, the parties agree as follows:

 

1. End of Study Readiness Visits for BA058-05-003:

 

(a) At Radius request, NB will allocate resources as outlined below to perform
additional activities to assist selected study sites for the end of the
BA058-05-003 Study in order to meet consistency in documentation across the
sites. The purpose of this work statement is to allow NB the resources to visit
selected sites and vendors to perform end of study readiness visits. Radius is
responsible for selecting the sites targeted for these visits.

 

(b) A new section at the bottom Attachment B to Work Statement NB-1 (Budgets,
Fees, Pass-through Costs, and Payment Schedule) is hereby amended to read in
full as follows:

 

Budget

 

Euro

 

11 days for Readiness Visits to selected sites, including reporting and follow
up. These will be performed by NB.

 

€

33.000

 

30 days allocated to accompany the Readiness Visits to selected sites for
translation and support purposes. These will be performed by the local CRA’s.

 

€

75.000

 

TOTAL

 

€

108.000

 

 

(c) The “Payment Schedule” set forth in Attachment B to Work Statement NB-1
(Attachment 2 to the Agreement) is amended to add a new Paragraph (16) 
immediately following Paragraph (15) of the Payment Schedule, which shall read
in full as follows:

 

“Payment for End of Study Readiness Visits will be paid in 4 parts; 40% upon
signing of this work statement, 30% after data base transfer in October, 2014,
15% when the database is soft locked and transferred to Radius in November 2014,
and 15% when the data base is hard locked and transferred to Radius in December,
2014. Such payments shall include all out-of-pocket travel expenses incurred by
NB for study readiness visits”

 

2.  Ratification.  Except to the extent expressly amended by this Amendment
No. 8, all of the terms, provisions and conditions of the Agreement and Work
Statement NB-1 are hereby ratified and confirmed and shall remain in full force
and effect.  The term “Work Statement NB-1”, as used in the Agreement, shall
henceforth be deemed to be a reference to Work Statement NB-1 as amended by this
Amendment No. 8.

 

1

--------------------------------------------------------------------------------


 

3.  General.  This Amendment No. 8 may be executed in counterparts, each of
which will be deemed an original with all such counterparts together
constituting one instrument.

 

IN WITNESS WHEREOF the parties have caused this Amendment No. 8 under Work
Statement NB-1 to be executed by their respective duly authorized officers, and
have duly delivered and executed this Amendment No. 8 under seal as of the
Amendment Date.

 

 

RADIUS HEALTH, INC.

 

NORDIC BIOSCIENCE CLINICAL DEVELOPMENT VII A/S

 

 

 

 

 

 

/s/ R.E. Ward

 

/s/ Jeppe Ragnar Andersen

By: R.E. Ward

 

By:

Title: President & CEO

 

Title: CEO

 

 

 

 

 

 

Notice Address

 

Notice Address

Radius Health, Inc.

 

Nordic Bioscience Clinical Development VII A/S

950 Winter Street

 

Herlev Hovedgade 207

Waltham, MA 02451

 

2730 Herlev

USA

 

Denmark

Attn: President & CEO

 

Attn: CEO

Phone: 01.617.551.4000

 

Phone: 45.4452.5251

Fax: 01.617.551.4701

 

Fax: 45.4452.525

 

2

--------------------------------------------------------------------------------
